DETAILED ACTION
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 2/4/2021 has been entered.
 
Response to Arguments

Applicant's arguments filed 1/19/2021 have been fully considered but they are not persuasive as detailed below.


As to the 1st argument found top page 11 asserts that Torre does not teach that the tags are shredded.  
To the contrary, Torre teaches that in some embodiments, the tags are shredded.  For example, in [0057] Torre discloses that the Tag is embedded in the data portion of the shred and  in[0060] Torre discloses that the first set of shreds is further shredded to produce even smaller sized shreds.

In other words, Torre teaches shredding shreds and explicitly states that a Tag may be embedded in a shred.  Therefore, Torre suggests that the metadata of the Tag may be shredded when a shred is shredded.

As to the 2nd  argument found middle page 13 asserts that Torre does not teach 'metadata of the metadata file'.
To the contrary,  Torre teaches 'metadata of the metadata file' in Fig 9.  Fig 9 204 is metadata describing 'information associated with the transformed data' corresponding to the claimed metadata file see [0080].  Further Torre teaches the claimed meta data of the metadata file as  Fig 9 210 which 'includes first tier transform information contained by tag 204 as well as second –tier transformation' see  [0081] thereby corresponding to the claimed  'meta data of the metadata file '.
As to the 3rd  argument found middle page 15 asserts that Torre does not teach that the metadata is used to 'locate and retrieve the shred'  To the contrary, [0054] and [0078] respectively teach re-assembly and reconstruction of shreds to yield the original input data.  As shown in Fig 30, 202 is generated by transforming 208 according to metadata 404.  Restoring and/or regenerating the shreds amounts to locating the shreds because putting something into existence includes locating it (i.e. placing or putting it somewhere).
As to the 4th   argument found middle page 17 asserts that Torre does not teach determining a plurality of locations, each associated with a different cloud service provider for storing the data chunks.
First, the argument is moot because the rejection does not rely on Torre alone to teach determining a plurality of locations, each associated with a different cloud service provider for storing the data chunks.  More particularly, Torre is not relied on to disclose a 'cloud service provider'. 
Second,  Barton teaches 'a cloud service provider' in [0004] and [0007].  Torre teaches a plurality of storage locations in Fig 5 148 storage pool having multiple storage units 150.  And further, Torre teaches  various types of storage i.e. service providers in [0068]-[0069] e.g. local hard drive, usb drive, network drive, etc.
Therefore, Torre combined with Barton teaches determining a plurality of locations, each associated with a different cloud service provider for storing the data chunks.


Claim Rejections - 35 USC § 112
The previous 112 rejections are withdrawn in view of applicants amended language.




Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention. 



Claim 1-8 and 16-20   is/are rejected under 35 U.S.C. 103 as being unpatentable over de la Torre et al (US 2003/0065656 hereinafter Torre) in view of Barton et al (US 2012/0233228 hereinafter Barton).

As to claim 1  Torre , discloses a method comprising:
by a computing device: Fig 7 160 shredder 

receiving data  Fig 1 82  in view of  input to of Fig 4 134 encrypted by Fig 4 132 as per [0084]
to be stored  Fig 1 86
in a distributed computing environment;  Fig 5

compressing the received data; Fig 4 134 in view of [0084] transformation include compression

shredding the compressed data  Fig 4 126 
into a plurality of data chunks; Fig 2 107 SHRED 1 – SHRED N

storing the plurality of data chunks  Fig 4 128
in a plurality of locations Fig 5 148 storage pool
in the distributed computing environment; Fig 5

generating a metadata file Fig 2 110 Tag in view of  [0056] tag can be represented as metadata

including [0053] This information is stored in the tags found within each shred.
a mapping 
[0053] Information describing how the shreds were created is used to 
reassemble the shreds.  
of each of the plurality of data chunks Fig 2 107 SHRED 1 – SHRED N

and including [0119] a tag is generated describing associated partitioning  
a corresponding location 
[0118] generator 180 collects information regarding quantities and 
capacities of available storage units and partitions the data according to the collected information
of the plurality of locations 
		Fig 5 148 storage pool
	 
in the distributed computing environment Fig 5
[[ in which each of the plurality of data chunk is stored; ]]

shredding the metadata file 
	[0060] the first set of shreds is further shredded to produce even smaller sized shreds
	in view of  [0057] Tag 110 as shown in Fig 2 is separate, however, the information 
contained in the tag could be embedded in the shred along with the data 
contained by the shred rather than being split apart.
into a plurality of file chunks; 
[0060] the first set of shreds is further shredded to produce even smaller sized shreds

and storing the plurality of file chunks 
[0119] outputs the shreds to the storage units 150
in view of  [0119] creates shreds which includes a final tag 
in further view of  [0057] Tag 110 as shown in Fig 2 is separate, however, the 
information contained in the tag could be embedded in the 
shred along with the data contained by the shred rather than 
being split apart.

in the distributed computing environment.   Fig 5


the shredding of the metadata file
[0060] the first set of shreds is further shredded to produce even smaller sized shreds
	in view of  [0057] Tag 110 as shown in Fig 2 is separate, however, the information 
contained in the tag could be embedded in the shred along with the data 
contained by the shred rather than being split apart.
and the storing of the plurality of file chunks
[0119] outputs the shreds to the storage units 150
in view of  [0119] creates shreds which includes a final tag 
in further view of  [0057] Tag 110 as shown in Fig 2 is separate, however, the 
information contained in the tag could be embedded in the 
shred along with the data contained by the shred rather than 
being split apart.

is separate from  
[0060] the shredding process can be iterative  
also  [0062] processed in parallel by multiple processors
the shredding of the compressed data  Fig 4 126
and storing of the plurality of data chunks Fig 4 128

and wherein
the plurality of file chunks [0060] even smaller sized shreds
	may be retrieved Fig 27 411
	to regenerate Fig 27 417
	the metadata file Fig 2 110 Tag in view of  [0053] tags found within each shred
and
	the regenerated Fig 27 417
metadata file Fig 2 110 Tag
	may be utilized to locate and retrieve 
[0054] a de-shredder uses the information within the tag found within each shred with input data to be re-assembled
in view of [0078] tags are used to indicate what functions should be done to reconstruct the input 
data
	the plurality of data chunks Fig 2 107 SHRED 1 – SHRED N

Torre does not disclose
a metadata file including a mapping between each data chunk and the location where each of the plurality of data chunk is stored is stored.

Barton teaches
a location where the chunk is stored
[0041] the object is stored in the storage pool corresponding to the number 
returned in the hash function
		in view of [0044] partition identification that corresponds to the partition

therefore
	Torre modified by Barton teaches
generating a metadata file  including a mapping of each of the plurality of data chunks 
and a corresponding location of the plurality of locations in the distributed computing environment  
  in which each of the plurality of data chunk is stored is stored;  






because

Before the effective filing date, it would have been obvious to a person having ordinary skill in the art to combine the teachings of Torre and Barton as elements known in the prior art combined to yield predictable results.  In [0118 - 0119] Torre discloses:
- generator 180 collects information regarding quantities and capacities of available 
storage units and partitions the data according to the collected information
- a tag is generated describing associated partitioning  

However,  Torre is silent on how the location of each storage unit or partition is identified i.e. such as an assigned address

Barton cures Torre's deficiency by teaching  a method of identifying which server should be used for storing each respective chunk relating to using a hash algorithm that determines a partition identification identifying which partition in the storage pool should be used for storing the respective chunk.

Torre may incorporate the method of Barton by using Barton's hash algorithm and storing the partition identification into the shred's i.e. chunks Tag thereby arriving at the claimed invention.





As to claim 2  Torre discloses a method comprising:
receiving the data Fig 1 82  in view of  input to of Fig 4 134 encrypted by Fig 4 132 as per [0084]
 to be stored Fig 1 86
in the distributed computing environment Fig 5
as encrypted data. Fig 4 132 in view of [0084] transformation include encryption

As to claim 3  Torre discloses a method comprising:
wherein the shredding the compressed data Fig 4 126 in view of [0060] shreds are then further shredded
into a plurality of data chunks Fig 4 128 in view of [0060] shreds are then further shredded
comprises using a binary Fig 3 126 Yes / No  i.e. binary
shredding method.  Fig 3 "SHREDDING METHOD"

*applicant specification does not define or describe the meaning of  'binary shredding method'


As to claim 4  
Torre does not disclose
wherein the storing the plurality of data chunks in the plurality of locations in the distributed computing environment comprises,
 for each data chunk: using a hashing algorithm on the data chunk to generate a numeric value 
in a range that corresponds to a number of storage locations available in the distributed computing environment; and storing the data chunk in a storage location in the distributed computing environment that corresponds to the generated numeric value.

Barton teaches
wherein the storing the plurality of data chunks in the plurality of locations in the distributed computing environment comprises,

 for each data chunk: [0044] the object received in block 402
using a hashing algorithm on the data chunk 
[0044] a consistent hash function is applied to the object received in block 402
to generate a numeric value 
	[0044] a partition identification that corresponds to a partition

in a range that corresponds to a number of storage locations available in the distributed 
computing environment; 
	[0044] the partition associated with the partition identification is mapped to 
storage pools….the mapping function is constrained  see [0044 - 0049]

and storing the data chunk in a storage location in the distributed computing environment that corresponds to the generated numeric value.
	[0041] the object is stored in the storage pool corresponding to the number 
returned in the hash function

Before the effective filing date, it would have been obvious to a person having ordinary skill in the art to combine the teachings of Torre and Barton as elements known in the prior art combined to yield predictable results.  In [0118 - 0119] Torre discloses:
- generator 180 collects information regarding quantities and capacities of available 
storage units and partitions the data according to the collected information
- a tag is generated describing associated partitioning  

However,  Torre is silent on how the location of each storage unit or partition is identified i.e. such as an assigned address
Barton cures Torre's deficiency by teaching  a method of identifying which server should be used for storing each respective chunk relating to using a hash algorithm that determines a partition identification identifying which partition in the storage pool should be used for storing the respective chunk.

Torre may incorporate the method of Barton by using Barton's hash algorithm and storing the partition identification into the shred's i.e. chunks Tag thereby arriving at the claimed invention.

As to claim 5  Torre discloses a method comprising:
wherein the generating the metadata file 
Fig 2 110 Tag in view of  [0056] tag can be represented as metadata
further comprises encrypting 
	Fig 4 132 in view of [0084] transformation include encryption
the metadata file. 
[0057] Tag 110 as shown in Fig 2 is separate, however, the information contained in the tag could 
be embedded in the shred along with the data contained by the shred rather than being split apart.
As to claim 6 Torre discloses a method comprising:
by the computing device, Fig 7 160 shredder 

generating a metadata Fig 9 210
of the  metadata file Fig 9 204 in view of  Fig 2 110 Tag 
wherein the metadata Fig 9 210
of the metadata file Fig 9 204 in view of  Fig 2 110 Tag
includes information 
 [0078] tags are used to indicate what functions should be done to reconstruct the input data
for retrieving Fig 30 Tag 210 yields Tag 204 via inverse transform 404 specified by Tag 210
the metadata file Fig 9 204 in view of  Fig 2 110 Tag

encoding, 
	[0054] compression, encryption, or signature generation used by a shredder to create shreds
	in view of [0057] the tag could be embedded in the shred
by the computing device, Fig 7 160 shredder
path information [0119] a tag is generated describing associated partitioning  
indicating 
[0118] generator 180 collects information regarding quantities and capacities 
of available storage units and partitions the data according to the collected information
a storage location
[0118] generator 180 collects information regarding quantities and capacities of 
available storage units and partitions the data according to the collected information
of the metadata  Fig 9 210
of the metadata file Fig 9 204 in view of  Fig 2 110 Tag 
	to generate [0119] a tag is generated describing associated partitioning  
	an encoded value 
Fig 2 107 SHRED 1
in view of  [0055] transforms 104 for each shred 
in further view of  [0084] transformation functions include compression, encryption, or signature 
generation
[[of a user]]

storing [0055] the first shred 110 produces 8 shreds to be stored on 8 separate storage units
by the computing device, Fig 7 160 shredder
the encoded value Fig 2 107 SHRED 1
	[[of the user]]
	in a database[0055] the first shred 110 produces 8 shreds to be stored on 8 separate storage units

	[[wherein the user may]]
	retrieve 
		[0049] a system of  shredding and de-shredding to store and retrieve data
in view of [0053]
the encoded value 
[0054] a de-shredder is dynamically configured  via information within the tags found in the 
shreds
[[of the user]]
to retrieve [0123] each tag reader 398 gets information from the received tags
the metadata Fig 9 210
of the metadata file Fig 9 204 in view of  Fig 2 110 Tag 

Torre does not disclose
an encoded value of a user
storing the encoded value of a user
	the user may retrieve the encoded value of the user to retrieve the metadata of the metadata file 
Barton teaches
	an encoded value [0130] encoding each chunk
	of a user [0129] a user to backup and archive large data sets…the user to stream a large file using chunked 
transfer encoding

storing the encoded value of the user
[0129] a user to backup and archive large data sets…the user to stream a large file using chunked 
transfer encoding

the user may retrieve [0136] request from the user to retrieve a large object…..the retrieved object
the encoded value [0130] encoding each chunk
of the user [0129] a user to backup and archive large data sets…the user to stream a large file using 
 chunked transfer encoding


Before the effective filing date, it would have been obvious to a person having ordinary skill in the art to combine the teachings of Torre and Barton as elements known in the prior art combined to yield predictable results.  In [0118 - 0119] Torre discloses:
- generator 180 collects information regarding quantities and capacities of available 
storage units and partitions the data according to the collected information
- a tag is generated describing associated partitioning  

However,  Torre is silent on how the location of each storage unit or partition is identified i.e. such as an assigned address

Barton cures Torre's deficiency by teaching  a method of identifying which server should be used for storing each respective chunk relating to using a hash algorithm that determines a partition identification identifying which partition in the storage pool should be used for storing the respective chunk.

Torre may incorporate the method of Barton by using Barton's hash algorithm and storing the partition identification into the shred's i.e. chunks Tag thereby arriving at the claimed invention.




Claim 7 is rejected on the basis previously presented in the rejection of claim 5. 

As to claim 8,  Torre discloses a method further comprising:

replicating each of the plurality of stored data chunks and each of the plurality of stored file chunks
	[0111 - 0113] make multiple exact copies of existing data
to at least one other storage location in the distributed computing environment.
	Fig 23 steps 352-356
	in further view of Fig 39


Claim 16 is rejected on the basis previously presented in the rejection of claim 1. 
Claim 17 is rejected on the basis previously presented in the rejection of claim 2. 
Claim 18 is rejected on the basis previously presented in the rejection of claim 4. 
Claim 19 is rejected on the basis previously presented in the rejection of claim 5. 
Claim 20 is rejected on the basis previously presented in the rejection of claim 6. 
s 9-15  are rejected under 35 U.S.C. 103 as being unpatentable over de la Torre in view of Barton in further view of Youngworth (US 2015/0006846 hereinafter Youngworth)

*Note many of the limitations of claim 9 are similar to previous claims.  Citations are provided below, but at a less granular level.  Refer rejections of claim 1 or 6 for additional mapping details.

As to claim 9 Torre , discloses, a computer program product comprising a computer readable storage medium having program instructions embodied therewith, the program instructions executable by a computing device to cause the computing device to: 
receive data to be stored in a distributed computing environment; 
Fig 1 82  in view of  input to of Fig 4 134 encrypted by Fig 4 132 as per [0084]
Fig 1 86
Fig 5

shred the received data into a plurality of data chunks; 
Fig 4 126
Fig 2 107 SHRED 1 – SHRED N

determine a plurality of locations Fig 5 148 storage pool
to utilize in the distributed computing environment, Fig 5

wherein each Fig 5 each of the multiple storage units 150
of the plurality of locations Fig 5 148 storage pool
is associated [0068] shredder outputs to be stored in storage pool 148
with a different [[cloud]] service provider; 
[0068] – [0069] storage units are not limited to a particular type of storage including system memory, local hard drive, flash drive, and other network connected devices …storage units 150 could be physically located separately from one another linked by interconnect 144, communications network or a single rack containing thousands of hard drives

store the plurality of data chunks in the plurality of locations in the distributed computing environment; 
6244-402093Appl. No. 16/117,636P201702201US01 Fig 4 128

generating a metadata file 
Fig 2 110 Tag 
in view of  [0056] tag can be represented as metadata 
also Fig 9 204
including [0053] This information is stored in the tags found within each shred.
a mapping 
[0053] Information describing how the shreds were created is used to 
reassemble the shreds.  
of each of the plurality of data chunks Fig 2 107 SHRED 1 – SHRED N

and including [0119] a tag is generated describing associated partitioning  
a corresponding location 
[0118] generator 180 collects information regarding quantities and 
capacities of available storage units and partitions the data according to the collected information
of the plurality of locations 
		Fig 5 148 storage pool
	 
in the distributed computing environment Fig 5
[[ in which each of the plurality of the data chunks is stored; ]]


 [0060] the first set of shreds is further shredded to produce even smaller sized shreds
in view of  [0057] Tag 110 as shown in Fig 2 is separate, however, the information 
contained in the tag could be embedded in the shred along with the data 
contained by the shred rather than being split apart.
the metadata file Fig 9 204 in view of  Fig 2 110 Tag
into a plurality of file chunks; [0060] even smaller sized shreds

store 
[0119] outputs the shreds to the storage units 150
in view of  [0119] creates shreds which includes a final tag 
in further view of  [0057] Tag 110 as shown in Fig 2 is separate, however, the 
information contained in the tag could be embedded in the 
shred along with the data contained by the shred rather than 
being split apart.
the plurality of file chunks  [0060] even smaller sized shreds
in the plurality of locations Fig 5 148 storage pool
in the distributed computing environment; Fig 5

and generate a metadata Fig 9 210
of the metadata file Fig 9 204 in view of  Fig 2 110 Tag 

wherein the metadata Fig 9 210
of the metadata file Fig 9 204 in view of  Fig 2 110 Tag
includes information 
 [0078] tags are used to indicate what functions should be done to reconstruct the input data
used to reconstruct Fig 30 Tag 210 yields Tag 204 via inverse transform 404 specified by Tag 210
the metadata file Fig 9 204 in view of  Fig 2 110 Tag

 


Torre does not disclose
	wherein each  of the plurality of locations  is associated  with a different cloud service provider

a metadata file including a mapping between each data chunk and the location where the chunk is stored.

a metadata of the metadata file  including a file chunk to  cloud service provider mapping list  that maps  each of  the plurality of file chunks  to  a corresponding location of the plurality of locations  in the distributed computing environment   in which the file chunk is stored. 


Barton teaches
a cloud service provider [0004] cloud service provider in view of  [0007] cloud storage system

a location where the chunk is stored
[0041] the object is stored in the storage pool corresponding to the number 
returned in the hash function
		in view of [0044] partition identification that corresponds to the partition

[0041] – [0042]  an object is hashed and is stored in the storage pool corresponding to the hash


therefore
	Torre modified by Barton teaches
wherein each  of the plurality of locations  is associated  with a different cloud service provider

generating a metadata file  including a mapping of each of the plurality of data chunks 
and a corresponding location of the plurality of locations in the distributed computing environment  
in which the data chunk is stored;  



because

Before the effective filing date, it would have been obvious to a person having ordinary skill in the art to combine the teachings of Torre and Barton as elements known in the prior art combined to yield predictable results.  In [0118 - 0119] Torre discloses:
- generator 180 collects information regarding quantities and capacities of available 
storage units and partitions the data according to the collected information
- a tag is generated describing associated partitioning  

However,  Torre is silent on how the location of each storage unit or partition is identified i.e. such as an assigned address

Barton [0041] – [0042]   cures Torre's deficiency by teaching  a method of identifying which server should be used for storing each respective chunk relating to using a hash algorithm that determines a partition identification identifying which partition in the storage pool should be used for storing the respective chunk.

Torre may incorporate the method of Barton by using Barton's hash algorithm and storing the partition identification into the shred's i.e. chunks Tag thereby arriving at the claimed invention.

Neither Torre nor Barton teaches
a metadata of the metadata file  including a file chunk to  cloud service provider mapping list  that maps  each of  the plurality of file chunks  to  a corresponding location of the plurality of locations  in the distributed computing environment   in which the file chunk is stored. 

Youngworth teaches (see Abstract)
a metadata [0226] disk metadata 1110
of the metadata file [0226] data structures
including a file chunk 
[0226] chunk ID
in view of Abstract a memory chunk included in a file
to  cloud service provider 
Fig 5 520 - 524
in view of [0279] cloud computing
mapping list  that maps 
 [0225] hashes of the CHUNK ID are done to enable quick determination of the mapping 
between space on the disk and the chunk identifier 
each of  the plurality of file chunks [0226] operations that relate the chunk ID
 to  a corresponding location of the plurality of locations  
[0226] memory location at the object storage disk
in the distributed computing environment   Fig 1
in which the file chunk is stored.  
Abstract hash mapping to store the memory chunk at the identified one or more locations


Before the effective filing date, it would have been obvious to a person having ordinary skill in the art to combine the teachings of Torre and Barton with those of  Youngworth as elements known in the prior art combined to yield predictable results.  Both Torre and Barton are highly suggestive of the claim limitation.  
See
Torre [0053] Information describing how the shreds were created is used to reassemble the shreds.  
Barton [0041] – [0042]  an object is hashed and is stored in the storage pool corresponding to the 
hash

However, although highly suggestive, neither Torre nor Barton literally state a mapping of file chunks to  corresponding storage locations.  Youngworth provides a literal teaching of a mapping of file chunks to  corresponding storage locations. Therefore, Torre combined with Barton as modified by Youngworth arrives at the claimed invention.

Claim 10 is rejected on the basis previously presented in the rejection of claim 2. 
Claim 11 is rejected on the basis previously presented in the rejection of claim 3. 
Claim 12 is rejected on the basis previously presented in the rejection of claim 4. 
Claim 13 is rejected on the basis previously presented in the rejection of claim 5. 
Claim 14 is rejected on the basis previously presented in the rejection of claim 6 and 7. 
Claim 15 is rejected on the basis previously presented in the rejection of claim 8. 


Conclusion




Any inquiry concerning this communication or earlier communications from the examiner should be directed to RICHARD A MCCOY whose telephone number is (313)446-6520.  The examiner can normally be reached on M - F 10 - 6.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Lynn Feild can be reached on 571 272 2092.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/RICHARD A MCCOY/              Examiner, Art Unit 2431